Form oscccq − osccrcrv27

                                     UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                           Case No.: 20−23531−JNP
                                           Chapter: 13
                                           Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Robert F Stevens III                                     Melissa A Stevens
   161 Memorial Lane                                        161 Memorial Lane
   Mount Laurel, NJ 08054                                   Mount Laurel, NJ 08054
Social Security No.:
   xxx−xx−8292                                              xxx−xx−0246
Employer's Tax I.D. No.:


                                ORDER TO SHOW CAUSE WHY CASE SHOULD
                               NOT BE DISMISSED FOR DEBTOR'S FAILURE TO
                                MEET CREDIT COUNSELING REQUIREMENTS

    The debtor filed a petition on 12/14/20 and failed to comply with the credit counseling requirements of the
Bankruptcy Code as indicated below,
            The       debtor      joint debtor did not file a Certificate of Credit Counseling with the petition
            and has not requested an exemption from the credit counseling requirement and has not filed
            a request for a temporary waiver of the credit counseling requirement,

                The      debtor      joint debtor filed a Certificate of Credit Counseling after filing the petition that
               indicates that the debtor(s) participated in credit counseling after filing their petition, and has not
               filed a request for a temporary waiver of, or exemption from the credit counseling requirement,

               The      debtor      joint debtor filed a Certificate of Credit Counseling indicating that the debtor(s)
               participated in credit counseling more than 180 before the filing of the petition,
      It is hereby

      ORDERED that the           debtor     joint debtor shall file with the Clerk at the address above, a Certificate of
Credit Counseling indicating that they participated in a credit counseling briefing within the 180 days prior to the
filing of their petition or the case will be dismissed.

      The debtor or debtor's attorney must appear at a hearing to be held before the Honorable Jerrold N. Poslusny Jr.
on:

   Date: January 5, 2021
   Time: 10:30 AM
   Location: 4th Floor Courtroom 4C, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street,
Camden, NJ 08101−2067

to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.




Dated: December 15, 2020
JAN: eag

                                                      Jerrold N. Poslusny Jr.
                                                      United States Bankruptcy Judge
